Citation Nr: 0011002	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  98-08 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from April 1957 to April 
1960 and from November 1961 to April 1968.  The appellant is 
the veteran's widow.

This appeal arose from a January 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.


FINDING OF FACT

The appellant has not shown through competent medical 
evidence that the veteran's cause of death can be related to 
his period of service.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well grounded 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If she has not 
presented a well grounded claim, her appeal must fail and 
there is no duty to assist her further in the development of 
her claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that her claim is not well grounded.

To establish service connection for the cause of the 
veteran's death, the evidence must show a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1999).

According to 38 C.F.R. § 3.307(a)(6) (1999), the term 
herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases listed at 38 C.F.R. § 3.309(e) (1999) shall be 
service-connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval or air service.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following disease shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease: chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term soft-tissue sarcoma includes the 
following: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of the 
tendon sheath; malignant schwannoma, including malignant 
schwannoma with rhabdomyoblastic differentiation (malignant 
Triton tumor), glandular and epitheloid malignant 
schwannomas; malignant mesenchymoma; malignant granular cell 
tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear 
cell sarcoma of the tendons and aponeuroses; extraskeletal 
Ewing's sarcoma; congenital and infantile fibrosarcoma; and 
malignant ganglioneuroma.  38 C.F.R. § 3.309(e) (1999).

A veteran who, during active military service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease listed at 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1999).

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  61 Fed. Reg. 
41, 442-41, 449 (1996).  The Board deems the finding to be an 
instruction that VA shall not find the facts otherwise.  
Instructions of the Secretary are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 1991).

The appellant has contended that the veteran's fatal 
carcinoma of the pharynx was caused by exposure to herbicides 
during his service in Vietnam.  Therefore, she believes that 
service connection is justified.

Some of the basic facts are not in dispute.  The death 
certificate revealed that the cause of death was respiratory 
failure and questionable hemorrhage due to (massive) 
metastatic squamous carcinoma of the pharynx.  No autopsy was 
performed.  He was not service-connected for any disorders at 
the time of his death.

A review of the veteran's service medical records make no 
mention of any complaints of or treatment for cancer.  His 
personnel records did not establish that he had served in 
Vietnam or in the waters off the coast of Vietnam.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the evidence of record does not 
establish that the veteran's cause of death can be service-
connected under the above-noted laws.  The evidence indicated 
that he died of metastatic carcinoma of the pharynx in 1995.  
There was no objective evidence of the existence of this 
disorder in service.  Cancer was not shown by the evidence of 
record until his 1995 death certificate, over 25 years 
following his separation from service.  The appellant has 
contended that his cancer was caused by his exposure to 
herbicides during service in Vietnam.  However, his personnel 
records did not confirm service in Vietnam.  Moreover, the 
cancer that caused his death was not one of the diseases 
listed at 38 C.F.R. § 3.309(e).  Therefore, even assuming the 
requisite service could be established, he could not be 
presumed to have been exposed to herbicides in service since 
the disease that caused his death was not of those that has 
been linked to herbicide exposure.  While the appellant 
believes that such exposure was the cause of his fatal 
illness, she is not competent, as a layperson, to render such 
a medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  As a consequence, there is no evidence that the 
cause of the veteran's death can be service-connected under 
the above-noted laws.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the appellant 
in denying this claim as not well grounded, even though the 
RO decision was on the merits.  Edenfield v. Brown, 8 Vet. 
App. 384 (1995).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


